[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 729 
Judgments modified by granting a declaratory judgment in favor of defendants upon plaintiff's complaint and defendants' answers in addition to the relief already granted to the counterclaiming defendants and, as so modified, affirmed, with costs to the defendants. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.